488 Pa. 192 (1980)
412 A.2d 138
Gary EISEL
v.
U.S. SLICING MACHINE COMPANY, INC. and Berkel, Incorporated, Appellants,
v.
EAST CARSON PACKING COMPANY, a corporation.
Supreme Court of Pennsylvania.
Argued December 13, 1979.
Decided March 20, 1980.
*193 William R. Tighe, Jr., Stein & Winters, Pittsburgh, for appellants.
Elmer G. Klaber, Pittsburgh, for appellee, East Carson Packing Co.
C.S. Fossee, Pittsburgh, for appellee, Gary Eisel.
Before EAGEN, C.J., and O'BRIEN, ROBERTS, NIX, LARSEN and FLAHERTY, JJ.

OPINION OF THE COURT
FLAHERTY, Justice.
Gary Eisel filed a complaint in trespass against U.S. Slicing Machine Company, Inc., and Berkel, Inc. alleging that while in the course and scope of his employment with East Carson Packing Company (employer) he sustained serious personal injuries when he slipped and fell against a meat slicer manufactured by the defendants and sold by them to his employer. Berkel, Inc. filed a complaint to join the employer as additional defendant and the employer filed preliminary objections asserting that Section 303(b) of the Pennsylvania Workmen's Compensation Act, Act of December 5, 1974, P.L. 782, No. 263, § 6, 77 P.S. § 481(b) (Supp. 1979) barred such joinder. Berkel, Inc. filed a reply to the preliminary objections, claiming that Section 303(b) is unconstitutional. The Court of Common Pleas of Allegheny County sustained employer's preliminary objections, and Berkel, Inc. appealed. The Superior Court (sitting as a panel of three judges) affirmed, ___ Pa.Super. ___, 407 A.2d 36 (1979), relying on its decision in Tsarnas v. Jones & Laughlin Steel Corp., 262 Pa.Super. 417, 396 A.2d 1241 (1978). We granted allocatur and now affirm for the reasons set forth in our opinion filed this day in Tsarnas, supra, 488 Pa. 513, 412 A.2d 1094 (1980).
Order affirmed.
*194 LARSEN, J., filed a concurring opinion.
NIX, J., concurred in the result.
LARSEN, Justice, concurring.
I concur in the result for the reasons expressed in my concurring opinion in Tsarnas v. Jones & Laughlin Steel Corporation, 488 Pa. 513, 412 A.2d 1094 (1980).